Citation Nr: 0931235	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier than March 27, 2002, 
for the payment of dependency and indemnity compensation 
(DIC) for service connection for the cause of the Veteran's 
death. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  He died in June 1992.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service for the cause of 
the Veteran's death effective May 1, 2000.  

Also on appeal is a June 2008 rating decision, in which the 
RO found clear and unmistakable error in the effective date 
awarded in their January 2008 rating decision.  

The RO determined that the appellant did not file a timely 
Notice of Disagreement (NOD) following the RO's July 2000 
rating decision.  Accordingly, the RO revised the effective 
date to March 27, 2002.  

In her July 2008 Substantive Appeal, the appellant requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge in Washington, DC.  In April 2009, 
however, the appellant withdrew her request for a hearing, 
and she has not requested the opportunity to testify at 
another Board hearing since that time.  Thus, the Board finds 
that the request to testify at a hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died in June 1992.  

3.  In December 1992 and April 1997, the RO denied the 
appellant's claims for DIC benefits for service connection 
for the cause of the Veteran's death; she was notified of 
these decisions and her appellate rights, but she did not 
file a timely Notice of Disagreement (NOD) following either 
rating decision.  

4.  On September 15, 1998, the appellant filed an 
unadjudicated request to reopen the claim for DIC benefits; 
the appellant filed a subsequent request to reopen on May 1, 
2000, which the RO denied in a July 2000 rating decision.  

5.  Following a November 2007 Board decision granting service 
connection for the cause of the Veteran's death, the RO 
assigned an effective date of May 1, 2000, for the payment of 
DIC benefits; in a June 2008 rating decision, the RO revised 
the effective date to March 27, 2002.  


CONCLUSIONS OF LAW

1.  The December 1992 and April 1997 RO rating decisions 
denying the appellant's claims for DIC benefits are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

2.  An effective date of September 15, 1998, for the grant of 
DIC benefits for service connection for the cause of the 
Veteran's death is assignable.  38 U.S.C.A. §§ 5107, 5107A, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.400, 19.29, 19.30, 20.200, 20.201 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the appellant is expected 
to provide.  (Pursuant to recent regulatory revisions, the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, has 
been removed from that section effective May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Readjudication in a 
Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (2005).

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
a claim for DIC benefits in March 2006.  She was not 
specifically issued a notification letter addressing the 
elements required to grant her claim for an earlier effective 
date for the award of DIC benefits, which she raised in her 
NOD disagreeing with the effective date assigned in the 
January 2008 rating decision.  In this type of circumstance, 
VA is not required to issue a new VCAA letter.  See 
VAOPGCPREC 8-2003 (Dec. 2003).  

Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a Statement of the Case if the disagreement is not 
resolved.  See Id.  In the present case, the RO issued a 
Statement of the Case (SOC) in June 2008.  The RO did not 
notify the appellant of the Dingess requirements pertaining 
to the effective date assigned for a grant of benefits until 
December 2008.  

Although the RO did not readjudicate her claim in a 
Supplemental Statement of the Case (SSOC), the appellant has 
presented arguments as to why she should be awarded earlier 
effective date, which demonstrates actual knowledge of the 
type of evidence needed to establish such benefits.  For 
instance, in her July 2008 Substantive Appeal, she argued 
that an effective date should be awarded as of 1992, since 
"I have been applying for DIC [since] my Husband['s] 
[d]eath."  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In short, although the appellant has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the appellant.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  Since all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
appeal.


II.  Analysis

The appellant is contending that an effective date for 
payment of DIC benefits for service connection for the cause 
of the Veteran's death should be granted as of the date of 
the Veteran's death in June 1992.  

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. § 
5101(a)).  According to 38 C.F.R. § 3.155, any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.1(p) (defining an "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  An NOD 
is a written communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  

The assignment of effective dates for awards of benefits is 
generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  Unless specifically provided otherwise, the effective 
date of an award based on a claim for DIC "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The statute allows an effective date going back to the first 
day of the month in which the death occurred if the 
application is received within one year from the date of 
death.  Id. at (d)(1); see also 38 C.F.R. § 3.400(c)(2) 
(2008) (stating that the effective date will be the first day 
of the month in which the Veteran's death occurred if claim 
is received within one year after the date of death; 
otherwise, it will be date of claim).  

If no such application is filed or could be construed to have 
been filed within one year after the Veteran's death, then 
the effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2) (2008).  

A claim, however, that has been previously denied cannot 
preserve an effective date for a later grant of benefits 
based on a new application.  "The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."  Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997).  

Accordingly, in cases involving reopened claims, the 
effective date assigned is the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

In the present case, the Board finds that an effective date 
for the award of DIC benefits from September 15, 1998, but 
not earlier, is warranted.  

The record shows that the Veteran died on June [redacted], 1992.  The 
appellant, his surviving spouse, filed a claim for DIC 
benefits in August 1992.  She specifically indicated that she 
was claiming that the cause of death was due to the Veteran's 
service.  

In December 1992, the RO issued a rating decision denying the 
appellant's claim.  The RO notified the appellant of this 
decision in a December 1992 letter, which referred to an 
"enclosed VA Form 4107 which explains your procedural and 
appeal rights."  

The appellant did not file any further correspondence until 
January 1997, when she filed a formal claim for DIC benefits 
(VA From 21-534).  (The record also includes a copy of an 
informal claim, which is date stamped August 1996 and January 
1997.)  In an April 1997 rating decision, the RO denied 
service connection for the cause of the Veteran's death.  

The appellant was notified of this decision in an April 1997 
letter, which specified that if the appellant thought the 
"decision is wrong, you should write and tell us why.  The 
enclosed VA Form 4107 explains your right to appeal."  The 
record shows that the RO did not receive further 
correspondence from the appellant until September 1998.  

The Board finds that although service connection for the 
cause of the Veteran's death has since been established, an 
effective date earlier than September 1998 is not warranted.  

The Board recognizes that the appellant submitted a DIC claim 
within one year of the Veteran's death.  The RO, however, 
denied her claim in December 1992, and she did not appeal.  
Similarly, although she submitted a second claim in August 
1996, the RO denied her claim in an April 1997 rating 
decision, which she did not appeal.  Attached to each rating 
decision, the RO sent the appellant a VA Form 4107, which was 
sufficient to put her on notice of her appellate rights.  See 
Scott v. Brown, 7 Vet. App. 184, 190 (1994).  

Since the appellant did not file any correspondence within 
one year of the December 1992 or January 1997 rating 
decisions, those claims became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, an effective 
date cannot be granted earlier than the date of receipt of a 
subsequently-filed petition to reopen.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).

(The Board notes that in approximately April 2008, the 
appellant submitted statements dated in July 1992, July 1993, 
August 1994, August 1995, and August 1999.  These letters are 
not previously of record and, importantly, are not date-
stamped by the RO.  Accordingly, the Board has no basis upon 
which to conclude that the appellant submitted these 
statements at the time she wrote them.  Therefore, they 
cannot constitute valid NODs.)  

On September 15, 1998, the appellant sent the RO a letter 
identifying herself as the Veteran's surviving spouse and 
explaining that she felt that his service to our country, 
which she argued caused his death, was "worth something to 
help [her]."  Attached to the letter, she submitted 
photocopies of her prior applications for DIC benefits.  

The Board finds that since the appellant's September 1998 
letter, along with the attachments, indicate that she was 
seeking DIC benefits, the letter constitutes a claim to 
reopen her previously-denied claim for DIC benefits.  See 38 
C.F.R. § 3.155.  

Following her September 1998 petition to reopen, the RO did 
not issue a rating decision adjudicating the claim.  Rather, 
in an October 1998 letter, the RO informed the appellant that 
their "decision in [a] previous letter dated April 30, 1997 
[denying non-service-connected death pension benefits] has 
not changed."  The letter did not discuss entitlement to DIC 
benefits.  

Accordingly, the record appears to indicate that the RO did 
not recognize the appellant's September 1998 letter as a 
petition to reopen her claim for DIC benefits.  

Importantly, in May 2000, the appellant sent the RO another 
letter again asking that she be considered for DIC benefits.  
The RO responded by sending her a letter in May 2000, 
explaining that since they previously denied her claim in 
December 1992 and April 1997, she would need to submit new 
and material evidence showing that the Veteran's death was 
related to his active service.  (The Board notes that this 
letter further demonstrates that the RO did not recognize the 
appellant's September 1998 letter as a petition to reopen her 
DIC claim.).  

Accordingly, in July 2000, the appellant submitted new 
(medical) evidence.  The RO subsequently issued a July 2000 
rating decision, in which they declined to reopen the 
appellant's claim based on a determination that new and 
material evidence had not been submitted.  The rating 
decision specifically states that the RO received the 
appellant's claim to reopen in June 2000.  

The Board finds that since the RO did not adjudicate the 
appellant's September 1998 claim, it remained pending until 
the July 2000 rating decision.  See 38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. §§ 3.1(p), 3.155(a).  

The RO sent the appellant a letter in July 2000 notify her of 
its decision and specifying "[i]f you think out decision is 
wrong, you should write and tell us why.  The enclosed VA 
Form 4107 explains your right to appeal."  Accordingly, in 
October 2000, the appellant submitted a letter in which she 
wrote that she wished to reopen her pension claim "while I 
am still attempting to get the DIC" benefits.  Later in 
October 2000, the appellant submitted a second letter arguing 
why she should be entitled to DIC benefits.  (In January 
2001, the RO awarded the appellant a VA pension.)  

In a May 2001 rating decision, the RO again declined to 
reopen the appellant's claim based on their determination 
that she had not submitted new and material evidence.  The 
RO's June 2001 letter notifying the appellant of this 
decision explained that she had one year to appeal the 
decision.  

The Board finds that by notifying the RO that she was "still 
attempting" to obtain DIC benefits and by making an 
extensive argument as to why benefits should be granted, the 
appellant's October 2000 correspondence constitutes a timely 
NOD.  See 38 C.F.R. § 20.201.  

The RO, however, did not subsequently issue an SOC.  
Therefore, her reopened claim, which was not finally 
adjudicated until a November 2007 Board decision, remained in 
appellate status, and an effective date of September 15, 1998 
is warranted.  See Myers v. Principi, 16 Vet. App. 228, 235-
236 (2002); Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007).  

By way of history, the Board notes that the appellant sent 
the RO another letter in October 2001, in which she wrote 
that she was submitting "new and material evidence" in 
support of her claim.  (The evidence consisted of an October 
2001 letter from a physician relating the Veteran's death to 
his service.)  In an October 2001 rating decision, the RO 
determined that this evidence was not new and material.  

Accordingly, they found no basis for reopening the 
appellant's claim.  The RO notified the appellant of the 
decision in an October 2001 letter, which specified that she 
had one year from the date of the letter to appeal.  

Subsequently, in a March 2002 letter, the appellant's 
representative sent the RO a letter asking that they review 
their previous determination based on a liberalizing law.  

The appellant's representative also submitted a letter in 
November 2003, in which they requested a review of the RO's 
decision denying service connection for the cause of the 
Veteran's death.  In support of this request, the 
representative attached a memorandum from a physician 
indicating that a relationship existed between the Veteran's 
service and his cause of death.  

In a June 2004 rating decision, the RO, after appearing to 
reopen the claim, denied the appellant's claim on the merits, 
based on their determination the preponderance of the 
evidence did not establish a relationship between the 
Veteran's cause of death and his service.  In June 2004, the 
RO notified the appellant of their decision.  The noticed 
letter specified that she had one year to appeal.  

Accordingly, the appellant's representative filed a letter in 
July 2004, which specified "[t]his is a formal notice of 
disagreement."  In September 2004, the RO issued a Statement 
of the Case, and, thereafter, the appellant's representative, 
on behalf of the appellant, filed a timely Substantive Appeal 
(VA Form 9).  In a November 2007 decision, the Board granted 
the appellant's claim.  

In conclusion, the Board finds that, by extending her the 
benefit of the doubt, the appellant submitted an 
unadjudicated claim to reopen in September 1998.  Then, 
following a July 2000 rating decision, she filed a timely 
NOD, which put the claim into appellate status.  The claim 
was not resolved until the Board's November 2007 decision 
granting her claim.  Accordingly, an effective date beginning 
on September 15, 1998, is warranted.  




ORDER

An earlier effective date of September 15, 1998, for the 
grant of dependency and indemnity compensation benefits is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


